Citation Nr: 1629977	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent prior to April 8, 2015 for an anxiety disorder (formerly diagnosed as posttraumatic stress disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating higher than 50 percent for an anxiety disorder (formerly diagnosed as PTSD); and denied service connection for hearing loss and tinnitus, finding that new and material evidence had been submitted to reopen the claim, but that the claim should be denied on the merits.  In a July 2015 rating decision, the RO granted an increased rating of 100 percent for an anxiety disorder (formerly diagnosed as PTSD), effective April 8, 2015.


FINDING OF FACT

In June 2016, the Veteran submitted a written statement, which included the Veteran's name and claims file number, and communicated that he wished to withdraw his appeal for an increased rating for PTSD, and service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 50 percent for an anxiety disorder (formerly diagnosed as PTSD), effective prior to April 8, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In June 2016, the Veteran submitted a written statement that he wanted to withdraw his appeal with respect to an increased rating for PTSD and service connection for bilateral hearing loss and tinnitus.  The June 2016 written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issues on appeal.  

Because the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration on the issues enumerated above, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


